     Case 2:18-cr-00317-JAD-VCF Document 59 Filed 04/08/20 Page 1 of 7



 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
 5   Attorneys for Defendant
 6    GLEN EDWARD GARNER

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                                 FOR THE DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                     )
11
                                                   )
12                          Plaintiff,             )       Case No.: 2:18-cr-00317-JAD-VCF
                                                   )
13   v.                                            )
                                                   )
14
     GLEN EDWARD GARNER,                           )
15                                                 )
                            Defendant.             )
16                                                 )
17
18        STIPULATION AND ORDER TO CONTINUE DEADLINE FOR FILING OF
                    PRETRIAL MOTIONS AND RELATED DATES
19                              (Eighth Request)
20          IT IS HEREBY STIPULATED AND AGREED, by and between Defendant GLEN
21   EDWARD GARNER, by and through his attorney (Richard J. Pocker, Esq. of the law firm of
22   Boies Schiller Flexner LLP), and the Plaintiff UNITED STATES OF AMERICA (hereinafter,
23   “the Government”), by and through its attorney (Assistant United States Attorney Kevin
24   Schiff), that the deadline for the filing of pretrial motions be extended to April 20, 2020, and
25   the due date for any responses to pretrial motions be extended to May 4, 2020.
26          This Stipulation is entered into for the following reasons:
27          1.      The present case is currently set for trial on June 2, 2020. The discovery process
28   in the present case is, in the view of Defendant GARNER, not yet complete. The date by


                                                       1
     Case 2:18-cr-00317-JAD-VCF Document 59 Filed 04/08/20 Page 2 of 7



 1   which pretrial motions are to be filed is April 13, 2020, only 5 days away. As noted in earlier
 2   filings, the Government has discovered and provided relevant tape recordings of conversations
 3   between the key witness against Defendant GARNER and a person alleged to be Defendant
 4   GARNER, gathered through the electronic surveillance authorized in another investigation.
 5   Although the Government has made the disclosure of these recordings, as well as much of the
 6   Title III paperwork associated with the electronic surveillance in the past few weeks, Defendant
 7   GARNER has not yet received important paperwork related to that surveillance, including
 8   documents reflecting approval under Title III from the appropriate authorities at the
 9   Department of Justice. (Earlier today, the Government advised that it will provide documents
10   regarding such approval, but the COVID 19 disruption will delay the timing of that disclosure.)
11          2.      Defendant GARNER is engaged in analyzing evidence and preparing to file
12   necessary pretrial motions. Counsel for Defendant GARNER requests additional time to
13   review and analyze the discovery materials provided by the Government, and to meet and
14   strategize with Defendant GARNER. Defendant GARNER’s Motion for Disclosure of
15   Information Regarding Confidential Informant was heard by the Court in early July of 2019
16   and United States Magistrate Judge Ferenbach granted the Motion, subject to a Protective
17   Order. While documentation and information responsive to Defendant GARNER’s Motion and
18   the Court’s Order have been (and will be) provided by the Government, Defendant GARNER
19   believes the Governments’ compliance with the Order to be incomplete. Motion practice
20   concerning this compliance is anticipated. Defendant GARNER and his counsel wish to
21   receive any such materials in a timely manner, sufficiently before trial commences so as to
22   utilize the information either in necessary pretrial motions or as part of his defense at trial.
23          3.      In addition to the above-referenced procedural considerations, the deepening
24   recent public health crisis posed by the COVID 19 pandemic has impacted the ability of
25   Defendant GARNER and his counsel to effectively prepare the necessary pretrial motions,
26   given the medical and governmental restrictions attendant to the local Nevada community.
27   Given the necessity of preparing and assembling such motions in a situation where face to face
28   meetings between client and counsel are inadvisable and counsel’s staff is working remotely, a


                                                       2
     Case 2:18-cr-00317-JAD-VCF Document 59 Filed 04/08/20 Page 3 of 7



 1   short additional extension of deadlines related to pretrial motions is necessary. The parties
 2   hereby agree that the due date for pretrial motions should be extended from April 13, 2020 to
 3   April 20, 2020, and that the deadline for responding to these motions be extended to May 4,
 4   2020. In light of the rapidly evolving nature of the public health crisis, Defendant GARNER
 5   and his counsel are aware that a further extension of the motion response deadline may become
 6   necessary.
 7          4.      Counsel for both Defendant GARNER and the Government are in agreement
 8   with respect to the need for a continuance of the due date for pretrial motions.
 9          5.      Defendant GARNER is free on pretrial release pending trial, and has no
10   objection to the requested continuance, as it will enhance the thoroughness of his trial
11   preparation. He is insistent on receiving as much helpful and useful evidence as possible in
12   response to his earlier motion, and to having his pretrial motions as comprehensive as possible.
13          6.      Denial of this request for continuance will result in a miscarriage of justice,
14   given the necessity of further informed preparation by Defendant GARNER and his counsel,
15   with access to the additional materials the Government will make available, and taking into
16   account the restrictions upon conduct created by the pandemic.
17          7.      The extension of deadlines contemplated by this Stipulation does not impact the
18   currently scheduled trial date of June 2, 2020. Nonetheless, the additional time requested by
19   this Stipulation is excludable in computing the time in which the trial herein must commence
20   pursuant to the Speedy Trial Act, Title 18, United States Code, Section 3161(h)(7)(A), when
21   considering the factors under Title 18, United States Code, Sections 3161(h)(7)(B) and
22   3161(h)(7)(B)(iv).
23
24
25
26
27
28


                                                     3
     Case 2:18-cr-00317-JAD-VCF Document 59 Filed 04/08/20 Page 4 of 7



 1          8.        This is the eighth request for an extension of the date by which pretrial motions
 2   must be filed.
 3          DATED this 8th day of April, 2020.
 4   BOIES SCHILLER FLEXNER LLP                             NICHOLAS A. TRUTANICH
                                                            United States Attorney
 5
 6   By: /s/ Richard J. Pocker                              By: /s/ Kevin Schiff
        RICHARD J. POCKER, ESQ.                                KEVIN SCHIFF
 7      Counsel for Glen Edward Garner                         Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       4
     Case 2:18-cr-00317-JAD-VCF Document 59 Filed 04/08/20 Page 5 of 7



 1   BOIES SCHILLER FLEXNER LLP
     RICHARD J. POCKER, ESQ.
 2   Nevada Bar No. 3568
 3   300 South Fourth Street, Suite 800
     Las Vegas, Nevada 89101
 4   Telephone (702) 382-7300
 5   Attorneys for Defendant
 6    GLEN EDWARD GARNER

 7
                                  UNITED STATES DISTRICT COURT
 8
 9                                 FOR THE DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                     )
11
                                                   )
12                          Plaintiff,             )        Case No.: 2:18-cr-00317-JAD-VCF
                                                   )
13   v.                                            )
                                                   )
14
     GLEN EDWARD GARNER,                           )
15                                                 )
                            Defendant.             )
16                                                 )
17
18                                                     I.

19                                        FINDINGS OF FACT

20          Based upon the pending Stipulation of counsel, and good cause appearing therefor, the

21   Court finds that:

22          1.      The present case is currently set for trial on June 2, 2020, and the deadline for

23   filing pretrial motions is April 13, 2020. Counsel for Defendant GARNER requests additional

24   time to review and analyze the discovery materials provided by the Government and to meet

25   and strategize with Defendant GARNER. In addition, the Government’s compliance with the

26   Order granting Defendant GARNER’s Motion for Disclosure of Information Regarding

27   Confidential Informant is disputed, and will be subject to motion practice.

28          2.      Counsel for both Defendant GARNER and the Government are in agreement
     with respect to the need for a continuance of the due date for the filing of pretrial motions.

                                                       5
     Case 2:18-cr-00317-JAD-VCF Document 59 Filed 04/08/20 Page 6 of 7



 1          3.      Defendant GARNER is presently on pretrial release pending trial, and has no
 2   objection to the requested continuance, as it will enhance the thoroughness of his trial
 3   preparation.
 4          4.      The public health crisis posed by the coronavirus pandemic has disrupted the
 5   activities of Defendant GARNER and his counsel in connection with the preparation of pretrial
 6   motions, and a short extension of the due dates for the filing of such motions is in the public
 7   interest and required to avoid a miscarriage of justice.
 8          5.      Based upon the necessity for continuity of counsel and effective preparation,
 9   denial of this request for a continuance would deny the parties herein sufficient time and
10   opportunity to effectively and thoroughly prepare for the filing of pretrial motions in this case,
11   taking into account the exercise of due diligence. Denial of this request would result in a
12   miscarriage of justice.
13          6.      The additional time requested by this Stipulation does not effect the trial date in
14   the present case, but nonetheless is excludable in computing the time in which the trial herein
15   must commence pursuant to the Speedy Trial Act, Title 18, United States Code, Section
16   3161(h)(7)(A), when considering the factors under Title 18, United States Code, Sections
17   3161(h)(7)(B) and 3161(h)(7)(B)(iv).
18          For all of the above-stated reasons, the ends of justice would best be served by a
19   continuance of the date by which pretrial motions must be filed.
20                                                   II.
21                                      CONCLUSIONS OF LAW
22          The ends of justice served by granting said continuance outweigh the best interest of the
23   public and the Defendant in a speedy trial, since the failure to grant said continuance would be
24   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
25   opportunity within which to be able to effectively and thoroughly prepare their pretrial motions,
26   taking into account the exercise of due diligence.
27
28


                                                      6
     Case 2:18-cr-00317-JAD-VCF Document 59 Filed 04/08/20 Page 7 of 7



 1          The continuance sought herein is excludable under the Speedy Trial Act, Title 18,
 2   United States Code, Section 3161(h)(7)(A), when considering the factors under Title 18, United
 3   States Code, Sections 3161(h)(7)(B) and 3161(h)(7)(B)(iv).
 4
 5
 6                                             ORDER
 7          Based on the pending Stipulation of counsel, and good cause appearing,
 8          IT IS FURTHER ORDERED that all additional Pretrial Motions are due on or before
 9   April 20, 2020 and Responses thereto are due on May 4, 2020. Replies due on or before May
10   11, 2020.
11          DATED this ____
                       9th day of April, 2020.
12
13                                               ____________________________________
                                                 UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   7
